REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13, 15-37 are allowed.
Claims 1, 6, 11-12, 25 and 37 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the index describing a location of the starting control channel element within the one CQRESET of the plurality of CQRESETs, wherein the resource is selected by mapping the index of the starting CCE to one of a plurality of sequences for a sequence-based transmission of the ACK/NACK; and transmitting the ACK/NACK based on the selected resource.
It is noted that the closest prior art, Chen et al. (US 20140126484, May 8, 2014) shows the initial control channel element is determined based on the decoding candidate of the first enhanced control channel resource set, the index of the initial control channel element of the decoding candidate associated with the first enhanced control channel set is used to determine the uplink control channel resources for ACK/NAK transmissions.
It is noted that the closest prior art, Li (US 20190124647, Apr. 25, 2019) shows reception operation by the scheduling entity) to UL communication, (wherein the wireless communication for scheduling entity to communicate with a scheduling entity.
However, Chen et al. and Li and fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464